Citation Nr: 1343164	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for glaucoma.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 










INTRODUCTION

The appellant is a Veteran who served on active duty from September 1957 to August 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the case was remanded for additional development.  

[This appeal was processed using VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the delay inherent in another remand; nonetheless the Boards finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

As was noted in the previous (September 2013) remand, treatment records from Braverman-Terry Eye Associates indicate the Veteran has received ophthalmological care since December 1991.  Reports  of Visual Field screening examinations from 1997, 1998, 2010 and 2012; and some financial records have been submitted for the record.  However, even though they were requested, (by letter in May 2012) complete clinical records of all treatment the Veteran has received for his eyes have not been submitted/are not available for review.  Such records are likely to contain information pertinent to the matter on appeal, and VA has an obligation to secure them.  38 C.F.R. § 3.159(c)(1).  A VA Form 21-4142, Authorization and Consent to Release Information (for records from Braverman-Terry Eye Associates and Dr. Wiginto), was submitted in October 2013; there has apparently been no action on the authorization, and VA's duty to assist has not been satisfied as to this matter.  The Board notes that authorizations for releases of records have time limitations (and that the authorization received in October 2013 may have expired, requiring a new authorization from the Veteran.  Furthermore, if an authorization submitted is for some reason invalid it is incumbent on the RO to follow-up with the Veteran to ensure that an appropriate (valid) authorization  is available for the RO to pursue the development requested.  

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158(a), provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should secure for the record copies of the complete clinical records (those not already associated with the record) of all evaluations/treatment  the Veteran received from Braverman -Terry Eye Associates.  If the authorization he has submitted is invalid (because it has expired or is incomplete), he should be asked to provide a new authorization .  If any records sought are not received pursuant to the RO's request, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that pertinent private records are received.

2. The RO should then arrange for any further development indicated, based on the results of the development sought above ( e.g., another VA examination/medical opinion if additional information received substantially alters the factual background before the October 2013 VA examiner). 

3. The RO should then review the record and readjudicate the claim (if the Veteran does not provide a new release requested, the readjudication must be under 38 C.F.R. § 3.158(a)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


